

 
Exhibit 10.1
 
 
PUGET ENERGY, INC.
 
FORM OF RESTRICTED STOCK AWARD AGREEMENT
 
TO: __________________
 
We are pleased to inform you that you have been awarded by Puget Energy, Inc., a
Washington corporation (the "Company" or "Puget Energy"), a performance-based
restricted stock award (the "Restricted Stock Award").
 
The terms of the Restricted Stock Award are as set forth in this Restricted
Stock Award Agreement (this "Agreement"). The Restricted Stock Award is granted
under the Company's 2005 Long-Term Incentive Plan (the "Plan") and, except as
expressly provided otherwise herein, is limited by and subject to the express
terms and conditions of the Plan. Capitalized terms that are not defined in this
Agreement but defined in the Plan have the meanings given to them in the Plan.
 
The basic terms of the Restricted Stock Award are summarized as follows:
 

1.  
Number of Shares of Puget Energy Common Stock: __________

 

2.  
Grant Date: ____________

 

3.  
Fair Market Value Per Share (for tax purposes): $___________

 

4.  
Vesting

 
The shares of common stock subject to your award (the "Shares") are subject to
vesting as described in Exhibit A to this Agreement.  
 
Shares that have vested are referred to herein as "Vested Shares." Shares that
have not vested and with respect to which there has not been a forfeiture are
referred to herein as "Unvested Shares." The Unvested Shares will vest (and to
the extent so vested cease to be Unvested Shares remaining subject to
forfeiture). Collectively, the Unvested Shares and the Vested Shares are
referred to herein as the "Shares." All Vested Shares, including Unvested Shares
that are accelerated in accordance with Section 5, will be paid in shares of
Puget Energy common stock.
 

5.  
Change of Control

 
Upon a Change of Control of the Company, any Unvested Shares will accelerate in
vesting and no longer be subject to forfeiture.
 

6.  
Termination of Employment

 
Unless otherwise determined by the Committee in its sole discretion, if you
terminate employment, all Unvested Shares will be forfeited by you to the
Company effective as of the date of termination of your employment with the
Company for any reason, including, without limitation, termination by the
Company for Cause, voluntary resignation by you or the occurrence of your death
or Disability.
 

7.  
Securities Law Compliance

 
Notwithstanding any other provision of this Agreement, you may not sell the
Shares unless they are registered under the Securities Act or, if such Shares
are not then so registered, the Company has determined that such sale would be
exempt from the registration requirements of the Securities Act. The sale of the
Shares must also comply with other applicable laws and regulations governing the
Shares, and you may not sell the Shares if the Company determines that such sale
would not be in material compliance with such laws and regulations.
 

8.  
Transfer Restrictions

 
Any sale, transfer, assignment, encumbrance, pledge, hypothecation, conveyance
in trust, gift, transfer by bequest, devise or descent, or other transfer or
disposition of any kind, whether voluntary or by operation of law, directly or
indirectly, of Unvested Shares will be strictly prohibited and void; however,
such restrictions on transfer will not apply to a gratuitous transfer of the
Shares provided that you obtain the Company's prior written consent to such
transfer.
 

9.  
Section 83(b) Election for Restricted Stock Award

 
You understand that under Section 83(a) of the Code, the excess of the fair
market value of the Unvested Shares on the date the forfeiture restrictions
lapse over the amount paid for such Shares, if any, will be taxed, on the date
such forfeiture restrictions lapse, as ordinary income subject to payroll and
withholding tax and tax reporting, as applicable. For this purpose, the term
"forfeiture restrictions" means the right of the Company to receive back any
Unvested Shares upon termination of your employment as described in Section 6 or
if the vesting requirements applicable to the Shares are not satisfied. You
understand that you may elect under Section 83(b) of the Code to be taxed at
ordinary income rates on the fair market value of the Unvested Shares at the
time they are acquired, rather than when and as the Unvested Shares cease to be
subject to the forfeiture restrictions. Such election (an "83(b) Election") must
be filed with the Internal Revenue Service within 30 days from the Grant Date of
the Restricted Stock Award.
 
You understand that (a) you will not be entitled to a deduction for any ordinary
income previously recognized as a result of the 83(b) Election if the Unvested
Shares are subsequently forfeited to the Company and (b) the 83(b) Election may
cause you to recognize more compensation income than you would have otherwise
recognized if the value of the Unvested Shares subsequently declines.
 
THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS EXHIBIT
C. YOU UNDERSTAND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE 30-DAY PERIOD
MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE FORFEITURE
RESTRICTIONS LAPSE.
 
You further understand that an additional copy of such election form should be
filed with your federal income tax return for the calendar year in which the
date of this Agreement falls. You acknowledge that the foregoing is only a
summary of the federal income tax laws that apply to the award of the Shares
under this Agreement and does not purport to be complete.
 
YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF
ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU MAY RESIDE, AND THE TAX
CONSEQUENCES OF YOUR DEATH.
 
You agree to execute and deliver to the Company with this Agreement a copy of
the Acknowledgment and Statement of Decision Regarding Section 83(b) Election
(the "Acknowledgment") attached hereto as Exhibit B. You further agree that you
will execute and deliver to the Company with this Agreement a copy of the 83(b)
Election attached hereto as Exhibit C if you choose to make such an election.
 

10.  
Independent Tax Advice

 
You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Shares may be complicated. These tax consequences will
depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving or disposing of the Shares. Prior to executing
this Agreement, you either have consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the Shares in light
of your specific situation or have had the opportunity to consult with such a
tax advisor but have chosen not to do so.
 

11.  
Withholding and Disposition of Shares

 
You agree to make arrangements satisfactory to the Company for the payment of
any federal, state, local or foreign withholding tax obligations that arise
either upon receipt of the Shares or as the forfeiture restrictions on any
Shares lapse. In accordance with the Plan, you may use Vested Shares as a means
to pay any applicable tax withholding obligations due hereunder or you may
transfer to the Company shares of common stock of the Company you already own
having a value equal to the tax withholding obligations. The value of any Shares
withheld may not exceed the employer's minimum required tax withholding rate,
and the value of shares transferred to the Company may not exceed that rate to
the extent you have owned the transferred shares for less than six months, if
such limitations are necessary to avoid adverse accounting consequences to the
Company.
 

12.  
Issuance of Shares

 
The Company will issue the Shares by registering the Shares in book entry form
with the Company's transfer agent in your name and the applicable restrictions
will be noted in the records of the Company's transfer agent and in the book
entry system. No certificate(s) representing all or a portion of the Shares will
be issued until the Shares become Vested Shares.
 

13.  
General Provisions

 

13.1  
Notices

 
Any notice required in connection with (a) the Company's forfeiture rights or
(b) the disposition of any Shares covered thereby will be given in writing and
will be deemed effective upon personal delivery or upon deposit in the U.S.
mail, registered or certified, postage prepaid and addressed to the party
entitled to such notice at the address indicated in this Agreement or at such
other address as such party may designate by ten days' advance written notice
under this Section 13.1 to all other parties to this Agreement.
 

13.2  
No Waiver

 
No waiver of any provision of this Agreement will be valid unless in writing and
signed by the person against whom such waiver is sought to be enforced, nor will
failure to enforce any right hereunder constitute a continuing waiver of the
same or a waiver of any other right hereunder.
 

13.3  
Undertaking

 
You hereby agree to take whatever additional action and execute whatever
additional documents the Company may deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
either you or the Shares pursuant to the express provisions of this Agreement.
 

13.4  
Entire Contract

 
This Agreement and the Plan constitute the entire contract between the parties
hereto with regard to the subject matter hereof. This Agreement is made pursuant
to the provisions of the Plan and will in all respects be construed in
conformity with the express terms and provisions of the Plan.
 

13.5  
Successors and Assigns

 
The provisions of this Agreement will inure to the benefit of, and be binding
on, the Company and its successors and assigns and you and your legal
representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person will have become a party to
this Agreement and agreed in writing to join herein and be bound by the terms
and conditions hereof.
 

13.6  
Shareholder of Record

 
You will be recorded as a shareholder of the Company with respect to the Shares
and will be entitled to receive any cash dividends paid with respect to them,
regardless of whether such Shares have become Vested Shares. All stock dividends
paid with respect to Unvested Shares will be added to the Restricted Stock Award
and will be subject to all the terms and conditions of this Agreement and the
Plan.
 
You may exercise all voting rights with respect to the Unvested Shares as if you
were the owner of such Shares.
 

13.7  
Counterparts

 
This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, but which, upon execution, will constitute one and the
same instrument.
 

13.8  
Governing Law

 
This Agreement will be governed by and construed in accordance with the laws of
the State of Washington.
 
IN WITNESS WHEREOF, the parties have executed this Agreement dated as of
__________________, 20___.
 
PUGET ENERGY, INC.
 
By: ___________________________________________________
 
Title: __________________________________________________
 
Printed Name: ___________________________________________
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Subject to the terms of the attached Performance-Based Restricted Stock Award
Agreement, shares subject to the performance-based restricted stock award (the
"Shares") vest upon satisfaction of performance goals as of the end of each of
2006, 2007 and 2008 according to the terms below.
 
Performance Goals/Vesting Schedule: 
 
A portion of the Shares will vest at the end of each year as described below if
Puget Sound Energy, Inc. achieves SQI results that average at least 8 out of 11.
For 2006, achievement of SQI results will be based only on year 2006 results;
for 2007, achievement of SQI results will be based on the average results for
years 2006 and 2007; and for 2008, achievement of SQI results will be based on
the average results for years 2006, 2007 and 2008.


 
 
 
Calendar Year
 
Percentage of Total Shares Granted That
 Are Vested and No Longer Subject to
Forfeiture Upon Achievement of SQI
Performance Goals
2006
15%
2007
25%
2008
60%

 
To the extent that the performance goals stated above are not satisfied by the
end of a given year (with the result that no Shares have been earned for that
particular year), then the applicable percentage of Shares indicated above will
be forfeited to the Company, effective as of the last day of the applicable
year. The Compensation and Leadership Development Committee of the Board of
Directors has final authority to determine whether performance goals have been
met and whether any Shares have vested for a particular year.
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
 
ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING SECTION 83(b) ELECTION
 
The undersigned, a recipient of _______ shares of Common Stock of Puget Energy,
Inc., a Washington corporation (the "Company"), pursuant to a restricted stock
award granted under the terms of the Company's 2005 Long-Term Incentive Plan
(the "Plan"), hereby states as follows:
 
1. The undersigned acknowledges receipt of a copy of the Performance-Based
Restricted Stock Award Agreement and Plan relating to the offering of such
shares. The undersigned has carefully reviewed the Plan and the
Performance-Based Restricted Stock Award Agreement pursuant to which the award
was granted.
 
2. The undersigned either (check and complete as applicable)
 

 
(a) ____
has consulted, and has been fully advised by, the undersigned's own tax advisor,
________________________, whose business address is _________________________,
regarding the federal, state and local tax consequences of receiving shares
under the Plan, and particularly regarding the advisability of making an
election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended (the "Code"), and pursuant to the corresponding provisions, if any, of
applicable state law, or

 

 
(b) ____
has knowingly chosen not to consult such a tax advisor.

 
3. The undersigned hereby states that the undersigned has decided (check as
applicable)
 

 
(a) ____
to make an election pursuant to Section 83(b) of the Code, and is submitting to
the Company, together with the undersigned's executed Restricted Stock Award
Agreement, an executed form entitled "Election Under Section 83(b) of the
Internal Revenue Code of 1986", or

 

 
(b) ____
not to make an election pursuant to Section 83(b) of the Code.

 
4. Neither the Company nor any subsidiary or representative of the Company has
made any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned's acquisition of shares under the Plan or of the
making or failure to make an election pursuant to Section 83(b) of the Code or
the corresponding provisions, if any, of applicable state law.
 
 
 
Dated: _______________
 
_____________________________________
Recipient
 
 
_____________________________________
Print Name
   

 

--------------------------------------------------------------------------------


EXHIBIT C
 
 
ELECTION UNDER SECTION 83(b)
 
OF THE INTERNAL REVENUE CODE OF 1986
 
 
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer's gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer's receipt of the property described below:
 
1.
The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 
NAME OF TAXPAYER: __________________________________________________________
NAME OF SPOUSE: _____________________________________________________________
ADDRESS: ____________________________________________________________________
____________________________________________________________
 
IDENTIFICATION NO. OF TAXPAYER: ____________________
IDENTIFICATION NO. OF SPOUSE: _______________________
TAXABLE YEAR: ___________
 
2.
The property with respect to which the election is made is described as follows:
_______________ shares of the Common Stock of Puget Energy, Inc., a Washington
corporation (the "Company").

 
3.
The date on which the property was transferred is: __________________________

 
4.
The property is subject to the following restrictions:

 
The property is subject to a forfeiture right pursuant to which the Company can
reacquire the Shares over three years from the date of transfer (or earlier if
the taxpayer terminates employment at the Company) if certain performance
measures are not satisfied.
 
5.
The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $____________

 
6.
The amount (if any) paid for such property is: $0.00

 
The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property. The undersigned is the person performing the services
in connection with the transfer of said property.
 
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.
 
 
 
Dated: _______________
 
___________________________________
Taxpayer
 
 
Dated: _______________
 
___________________________________
Spouse of Taxpayer

 
DISTRIBUTION OF EXHIBIT C COPIES
 
1.
File original with the Internal Revenue Service Center where the taxpayer's
income tax return will be filed. Filing must be made by no later than 30 days
after the date of grant.

 
2.
Attach one copy to the taxpayer's income tax return for the taxable year in
which the property was transferred.

 
3.
Mail one copy to the Company at the following address:

 
Puget Energy, Inc.
10885 N.E. 4th Street, Suite 1200
Bellevue, Washington 98004
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 